Exhibit 10.2

 

AMENDMENT 1

TO

AGREEMENT AND GENERAL RELEASE

 

 

The Agreement and General Release dated January 10, 2005 (the “Agreement”),
between Cascade Natural Gas Corporation (“Cascade”) and Joseph D. Wessling, his
heirs, executors, administrators, successors, and assigns (collectively referred
to as “Wessling”) is hereby amended as follows:

 

Section 1 of the Agreement is amended to read as follows:

 

1.                                      Last Day of Employment.  Joseph D.
Wessling’s last day of employment with Cascade will be July 21, 2005. 
Wessling’s last day as Chief Financial Officer shall be June 26, 2005.  From
June 27, 2005 through July 21, 2005, Wessling shall have the title of Consultant
and will be available to assist in the transition to a new Chief Financial
Officer.  Wessling will continue to receive base pay at the current rate through
July 21, 2005.

 

The “General Release of Claims” set forth in Section 3 of the Agreement is
updated and reaffirmed to be effective as of the date of this Amendment       
and through July 21, 2005.

 

The “Affirmations” set forth in Section 6 of the Agreement are updated and
reaffirmed to be effective as of the date of this Amendment and through July 21,
2005.

 

Except as amended hereby, all other provisions of the Agreement shall remain in
full force and effect without change.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily execute this
Amendment to the Agreement as of the date set forth below:

 

 

 

 /s/ Joseph D. Wessling

 

Dated:

 June 17, 2005

 

 

Joseph D. Wessling

 

 

 

 

 

 

 

 

Cascade Natural Gas Corporation

 

 

 

 

 

 

 

 

By:

 /s/ Larry Rosok

 

Dated:

 June 17, 2005

 

 

 

Larry Rosok, Vice President and Secretary

 

 

--------------------------------------------------------------------------------